Mr. Justice Morris
delivered tbe opinion of tbe Court:
It is difficult to see upon what bead of equity jurisprudence this proceeding can be sustained. Certainly it cannot be sustained under § 111 of tbe Code, which reduces to tbe form of a statute the rule of equity stated by the Supreme Court of tbe United States in the case of Sharon v. Tucker, 144 U. S. 533, 36 L. ed. 532, 12 Sup. Ct. Rep. 720, for tbe conversion of a title by adverse possession into a record title; for tbe complainants already have tbe legal record title, as they claim, and as tbe demurrer admits, and equity will not do tbe useless thing of decreeing it to them again. Tbe statute contemplates tbe establishment of a title by adverse possession as a good record title, and not tbe useless and superfluous declaration that tbe owner of tbe record title, who bad also been in possession, is entitled to tbe property by adverse possession as well as by bis record title. This is not tbe meaning of tbe term “adverse possession” as used in the law.
Then, if tbe matter of adverse possession is eliminated from *54the case, as it must be, all that remains in the case is an attempt through the instrumentality of a court of equity to restrain the commission of a trespass. But the trespass is one cognizable at common law, and in an aggravated form cognizable in the criminal court or in the police court. We are far from denying that there are or may be cases in which a court of equity would use its injunctive process to restrain a threatened trespass; but they must be cases involving irreparable loss or injury, and in which the courts of the common law are unable to afford adequate relief. Vicksburg Waterworks Co. v. Vicksburg, 185 U. S. 65, 46 L. ed. 808, 22 Sup. Ct. Rep. 585; Amelung v. Seekamp, 9 Gill & J. 468, Kilgannon v. Jenkinson, 51 Mich. 241, 16 N. W. 390.
The case here is one of common trespass, which may well be remedied either by a suit at common law for the purpose, — at the utmost, by an action in ejectment. There is no showing of irreparable injury. There is no ground for the intervention of a court of equity. Neither is there any confusion of boundary that would call for equitable interference. The boundary line of the land of the complainants, according to their own showing, is definite and well ascertained, and can readily be located by any surveyor. Through the vague and misty statements of the two several bills of complaint, it is quite apparent that the whole difficulty which has given rise to these proceedings is the result of two different surveys of the property in question, varying in their conclusions from each other. But even if these variations could afford ground for the intervention of a court of equity, the vagueness of the allegations in regard to them would preclude the case from being entertained by the court. There is need of more definite statement to enable a court of equity, to act intelligently in the premises.
We are of opinion that the court helow did not err in its ruling, and that the decree appealed from should be affirmed, with costs. And it is so ordered. Affirmed.